Citation Nr: 1003142	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-16 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus. 

The Veteran testified before the undersigned in August 2007.  
A transcript of the hearing is associated with the claims 
file.  In November 2008, the Board remanded this case for 
additional development.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran, who is presumed to have been exposed to 
excessive noise, has a current bilateral hearing loss 
disability that is not due to in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

In Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), the Federal Circuit held that any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
However, most recently, the courts have stated that the 
burden to show that prejudice result from a defect in the 
notice is the appellant's burden.  See Shinseki v. Sanders, 
129 S.Ct. 1696, 1706 (2009) (appellant bears burden of 
demonstrating prejudicial error on appeal).  

VA initially provided the Veteran with VCAA notice regarding 
service connection in correspondence sent in January 2006, 
prior to the initial adjudication of his claim.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  VA provided additional 
correspondence in December 2008, which provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  

The only deficiency with regard to notice in this case is 
that notice regarding assignment of a disability evaluation 
or an effective date for a grant of service connection was 
not received until after the initial adjudication of the 
claim.  However, this timing deficiency was cured by 
readjudication of the claim in a January 2009 supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Moreover, such notice is moot in 
this case, as the claim of service connection addressed in 
this decision is denied.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and VA and private medical 
treatment records.  The Veteran was also afforded VA 
examinations in connection with his claim.  The VA 
examination report of December 2008 substantially complied 
with the examination request set forth in the Board's remand.  
The examiner provided an opinion as to whether hearing loss 
was related to service, commented on the significance of the 
decrease in hearing acuity in service, and addressed whether 
noise exposure in early life can result in hearing loss that 
first manifests many years later.  In the opinion, the 
examiner referenced a National Academy of Sciences report on 
Noise and Military Service: Implications for Hearing Loss and 
Tinnitus.  The examination was also adequate as it was based 
on a review of the claims folder, an examination of the 
Veteran and as a rationale was provided for the opinion 
expressed.   



Legal Criteria

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  8 U.S.C.A. §§ 101(16), 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof for purposes of service connection for any disease or 
injury alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b).  Competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required under 38 
U.S.C.A. § 1154(b).  Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).

Impaired hearing is a disability for purposes of service 
connection when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The Court has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA). Since November 1, 1967, those standards have been set 
by the International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards used during the Veteran's 
period of service have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.  

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Factual Background

Service records show that the Veteran served in U.S. Army 
artillery units, including one month and nine days of service 
in the Republic of Vietnam, in 1965.  

The Veteran underwent a pre-induction physical examination in 
July 1963.  Audiometric tests were not performed.  The 
examiner noted no ear abnormalities, but did not comment on 
hearing acuity.  In December 1963, an audiometric test was 
performed and the results entered in the earlier examination 
report.  The puretone thresholds at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz were -5 (10), -10 (0), -5 (5), -10 (0), 
-5 (0), and 5 (15) decibels respectively in the right ear, 
and 0 (15), -5 (5), -10 (0), 0 (10), 0 (5), and 5 (15) 
decibels respectively in the left ear.  The service treatment 
records show no complaint or treatment for organic ear 
disorders or ear trauma.  

At a December 1965 discharge physical examination, an 
audiometric examination showed puretone thresholds at 500, 
1000, 2000, and 4000 Hertz as 5 (20), 5 (15), 5 (15), and 5 
(10) decibels respectively in the right ear and 5 (20), 5 
(15), 5 (15), and 5 (10) decibels respectively in the left 
ear.  Puretone thresholds at 3000 and 6000 Hertz were not 
tested.  

The Veteran underwent a VA examination in February 2006, 
where he reported that he had decreased hearing acuity since 
service.  He also reported exposure to combat noise while 
serving with an artillery unit in Vietnam.  He denied any 
post-service ear infections, surgery, head trauma, familial 
history of hearing loss, or occupational and recreational 
noise exposure.  An audiometric test revealed bilateral 
sensorineural hearing loss that met the VA requirements for 
disability.  However, the audiologist noted that she was 
unable to provide an opinion on a relationship of the hearing 
loss and tinnitus to noise exposure in service without a 
review of the claims file.  

In March 2007, the VA audiologist stated that the claims 
folder had been reviewed and noted that the test in December 
1963 showed normal hearing in the right ear and moderate 
hearing loss in the left ear.  The audiologist concluded that 
based on the Veteran's normal haring acuity at pre-induction 
testing and separation, his hearing loss was not the result 
of military service.

In his May 2007 substantive appeal, the Veteran cited a 2005 
report by the National Academy of Sciences entitled Noise and 
Military Service: Implications for Hearing Loss and Tinnitus 
for the proposition that it is not possible to determine 
whether hearing loss identified later in life is the result 
of noise exposure during service or other non-service causes, 
especially if there are no audiometric test results at entry 
and discharge from service.  

At his August 2007 hearing, the Veteran testified that he was 
exposed to high noise levels on many occasions from artillery 
fire in training and while in Vietnam.  He stated that 
although he was a radar operator, he assisted in ammunition 
handling and was nearby when the artillery pieces were fired.  
He stated that he experienced hearing loss in service and 
reported the symptoms to the medical providers who were 
treating him for fever.  

In November 2008, the Board remanded the claim for a new VA 
examination and opinion, noting that the evidentiary weight 
of the VA audiologist's opinion was undercut by her 
inaccurate characterization of the medical evidence and lack 
of explanation for the significance, if any, of the apparent 
degradation in the Veteran's hearing acuity over the two 
years of service even though his acuity at discharge was not 
considered abnormal.  

In December 2008, the Veteran was afforded a new VA 
examination.  The audiologist reviewed the claims file and 
opined that based on the evidence, it remained her opinion 
that the Veteran's hearing loss was not the result of his 
military service.  The audiologist provided a lengthy and 
detailed rationale to support her conclusion.  In brief, the 
audiologist noted that the Veteran's hearing was within 
normal limits bilaterally at the time of the 1963 induction 
physical and the 1965 separation physical.  The only ear, 
nose, and throat trouble reported in service was a deviated 
septum.  The audiologist also explained that the difference 
in pure tone threshold values shown in 1965, as compared to 
those shown in 1963, were not considered significant.  She 
noted that even in a highly motivated cooperative adult, a 
threshold for a particular individual can easily vary by 5-10 
decibels on repeated measures simply due to the inherent 
variability in threshold measures.  Also, it appeared that 
the thresholds were screened at 5 decibels at the time of the 
separation examination, as they did not vary across the 
frequency range, and therefore the results at separation may 
even be suprathreshold.    

The audiologist further noted that the Veteran's hearing was 
well within normal limits at the time of discharge, and even 
conceding his history of noise exposure, exposure to noise 
early in life does not result in hearing loss that manifested 
itself many years later.  She referred to the National 
Academy of Sciences report for the proposition that a delay 
of many years in the onset of noise-induced hearing loss 
following an earlier noise exposure is extremely unlikely.  
The audiologist also noted that the Veteran did not report 
hearing loss until 2006.

Analysis

At the outset, the Board notes that service connection for 
hearing loss may not be presumed in this case because the 
current bilateral hearing loss is not shown to have 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. § 3.307, 3.309.  

It is unclear whether the Veteran actually participated in 
combat during his brief tour in Vietnam.  He has not 
contended that he participated in combat operations, nor is 
there any evidence that he received any awards or decorations 
indicative of combat.  However, even if the Veteran were 
afforded the benefit of the 38 U.S.C.A. §1154 "combat 
presumption;" §1154 merely provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service; it does not 
provide a basis to link etiologically any current hearing 
loss to his period of service.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996).  

Based on the Veteran's testimony, which is considered 
credible, the record supports a finding that he had military 
noise exposure, even though there is no objective record of 
acute ear trauma or hearing loss in service.  While it is 
undisputed that the Veteran has a current bilateral hearing 
loss disorder, the preponderance of the evidence is against 
finding that there is a nexus, or causal relationship, 
between the Veteran's in-service noise exposure and his 
current hearing loss.  

In so concluding, the Board finds that the VA examiner's 
December 2008 opinion, which does not relate the current 
bilateral hearing loss to military service, is entitled to 
great probative weight.  It has been held that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Here, the VA examiner conducted a 
careful review of all the available evidence, performed 
complete audiological evaluations, and provided a succinctly 
detailed rationale for the opinion rendered (including a 
reasonable explanation for the slight decibel shift noted in 
the 1963 and 1965 audiograms).  Thus, the Board finds the VA 
opinion to be highly probative evidence on the matter at 
hand.  There is no other medical evidence or opinion in the 
file to refute this opinion.  

In response to the Veteran's contention that this audiologist 
relied upon spoken and whispered voice testing in rendering a 
negative opinion in March 2007, the Board notes that this 
contention is without merit, as the examiner did not refer to 
spoken and whispered voice testing in any opinion provided.  
Moreover, to the extent that the March 2007 VA opinion 
inaccurately characterized the medical evidence as shown in 
the service records, the Board has rejected that specific 
opinion.  See Black v. Brown, 5 Vet. App. 177 (1993) (the 
Board is not bound to accept medical opinions that are based 
upon an inaccurate factual background).   

While the Veteran may genuinely and sincerely believe that 
his current bilateral hearing loss is due to service; his 
contentions are considered less probative than those of the 
VA audiologist, as he is not shown to possess specialized 
medical knowledge or training in audiological disorders.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is also competent to 
report a continuity of decreased hearing acuity beginning in 
service; however, there is no contemporaneous record of 
complaint or clinical treatment for hearing loss until 2006, 
which is over 30 years after his discharge from service.  The 
absence of evidence of treatment for or complaints of 
disability for many years after service provides negative 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  This, in 
combination with the December 2008 VA opinion, outweighs the 
Veteran's reports that he had hearing loss symptoms in 
service that continued thereafter.

The Board has thoroughly reviewed the literature the Veteran 
has referred to on the noise levels produced by Army 
equipment, and the subject of military noise exposure and 
hearing loss; however, none of literature refers to the 
Veteran himself, nor is specific to the particular 
circumstances and events described by him with respect to his 
claimed noise exposure in service.  Generic medical 
literature, which does not apply medical principles regarding 
causation or etiology to the facts of an individual case, 
does not provide competent evidence to satisfy the nexus 
element for an award of service connection.  See Sacks v. 
West, 11 Vet. App. 314 (1998).  

The latter report, in particular, provides evidence 
unfavorable to the claim.  This report represents findings of 
the Committee on Noise-Induced Hearing Loss and Tinnitus 
Associated with Military Service from World War II to the 
Present, Medical Follow-up Agency (hereinafter, the 
Committee) on the presence of hazardous noise in military 
settings; levels of noise exposure necessary to cause hearing 
loss or tinnitus; risk factors for noise-induced hearing loss 
and tinnitus; the timing of the effects of noise exposure on 
hearing; and the adequacy of military hearing conservation 
programs and audiometric testing.

In the report, the Committee found that there is little 
evidence available addressing the effects of noise exposure 
at younger ages and the delayed onset of noise-induced 
hearing loss later in life.  See, Committee on Noise-Induced 
Hearing Loss and Tinnitus Associated with Military Service 
from World War II to the Present, Medical Follow-up Agency, 
Noise and Military Service: Implications for Hearing Loss and 
Tinnitus 203 (Larry E. Humes, et al., eds., National 
Academies Press 2005), available at 
http://www.nap.edu/catalog.php?record_id=11443#orgs.  The 
Committee further indicated that their understanding of the 
mechanisms and processes involved in the recovery from noise 
exposure suggest that a delay of many years in the onset of 
noise-induced hearing loss following an earlier noise 
exposure is extremely unlikely.  Id.  Clearly, these findings 
do not support a finding that there is a relationship between 
the Veteran's current hearing loss and his military noise 
exposure over 30 years prior.  

The Veteran, through his representative has also cited to 
statements in the report which note that it is possible that 
an individual's awareness of the effects of noise on hearing 
may be delayed considerably after the noise exposure; and 
that if documentation of the existence of hearing loss or 
tinnitus at discharge from the military is missing, it is 
nearly impossible to determine whether hearing loss or 
tinnitus detected by audiometric testing later in life is the 
result of noise exposure during prior military service.  Id.  
However, the Veteran has in fact reported awareness of 
decreased hearing both during service and shortly thereafter.  
His hearing acuity was also documented both shortly after 
entrance and at separation from service.  Thus, his emphasis 
on these statements is misplaced as his particular 
circumstances of service are clearly distinguishable.  There 
is no other medical evidence of record, specific to the 
Veteran's case, that links the Veteran's current bilateral 
hearing loss to his period of military service.

Based on the evidence, service connection for a bilateral 
hearing loss disability is denied.  The Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against the 
claim and that doctrine is thus, inapplicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-
57 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

After review of the claims file, the Board finds that 
additional development is required before the other issue on 
appeal is ready for adjudication.  In the December 2009 
Informal Hearing Presentation (IHP), the Veteran's 
representative averred that the Veteran's current tinnitus is 
secondary to his service-connected psychiatric disability.  
He cited to medical literature in support of his contention 
that tinnitus can be caused by stress and is aggravated by 
loud noises in people with post-traumatic stress disorder 
(PTSD).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The record currently does not contain a medical opinion as to 
whether the Veteran's current tinnitus may be caused or 
aggravated by his service-connected psychiatric disorder.  
Also, the Veteran must be informed of the evidence needed to 
substantiate secondary service connection claims and be 
provided with a copy of 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate a claim for secondary service 
connection under 38 C.F.R. § 3.310.

2.  The RO should obtain a medical opinion 
regarding whether the current tinnitus 
disability is at least as likely as not (a 
probability of 50 percent or greater) 
related to excessive noise exposure in 
service or otherwise related to service.  
If not, is it at least as likely as not (a 
probability of 50 percent or greater) 
caused by the Veteran's service-connected 
psychiatric disability.  If not, is it at 
least as likely as not (a probability of 
50 percent or greater) that tinnitus was 
permanently aggravated by the service-
connected psychiatric disorder.   The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  The examiner is also 
asked to specifically comment on the two 
articles cited by the Veteran in his 
December 2009 Informal Hearing 
Presentation at page 3, or any other 
relevant treatises.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


